Citation Nr: 1734534	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for asbestos-related lung abnormalities of nodules and diaphragm changes.  

2.  Entitlement to service connection for a respiratory disability other than asbestos-related lung abnormalities of nodules and diaphragm changes to include bullous emphysema.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified at a May 2016 travel board hearing before the undersigned.  A transcript of the proceeding is associated with the file.

This claim was remanded by the Board for further development in August 2016.  

The Board notes that the Veteran's respiratory disability encompasses variously described sets of manifestations and theories of entitlement.  The Board has separated these manifestations into separate issues as reflected on the title page, above, to ensure that all of the Veteran's respiratory matters are addressed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for a respiratory disability other than asbestos-related lung abnormalities to include bullous emphysema and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asbestos-related lung abnormalities of nodules and diaphragm changes are more likely than not attributable to service.  


CONCLUSION OF LAW

Asbestos-related lung abnormalities of nodules and diaphragm changes were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).



ANALYSIS 

The Board is presented with the issue of entitlement to service connection for asbestos related lung abnormalities.  Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

After review of the record, the Board finds in favor of the claim for service connection for asbestos-related lung abnormalities.  To that end, the Veteran contends he has asbestos-related respiratory conditions from service.  He served as a sonar technician aboard a U.S. Navy submarine and in-service exposure to asbestos has been conceded by the RO.  In March 2011 and June 2012, Dr. S found that the Veteran had interstitial fibrosis, t/u, bilateral mid to lower zones involved, profusion 2/2.  He concluded that the small opacities, primary t, secondary u, bilateral mid to lower zones of a profusion 2/2 was asbestosis.  

During the February 2017 VA examination, bullous emphysema, COPD and asbestos exposure with diaphragm plaques was diagnosed.  The VA examiner opined that it is less likely as not that the Veteran had "asbestosis" which is a particular type of pulmonary fibrosis from asbestos.  He also opined that it was less likely as not that the Veteran has interstitial disease at this time.  The Board acknowledges that the VA examiner noted that he was unable to access all of the Veteran's films in rendering this opinion.  Even in such absence, he recognized the prior findings and ultimately opined that it is as likely as not that the Veteran has lung changes associated with his asbestos exposure in the form of nodules (although nodules are non-specific and can be caused by many processes) and diaphragm changes (not diagnostic but very suggestive of asbestos as the etiology).  

While there is conflicting evidence as to whether or not the Veteran has asbestosis and/or interstitial disease, it is clear that the Veteran has asbestos-related lung abnormalities of nodules and diaphragm changes.  Asbestos exposure has been conceded and there is a current showing of asbestos-related lung abnormalities.  The Board finds that Veteran's statements in conjunction with the opinions of Dr. S and the February 2017 VA examiner place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, service connection for asbestos-related lung abnormalities of nodules and diaphragm changes is granted.  

In making the determination above, the Board acknowledges that the record shows that the Veteran has been diagnosed with asbestos-related and non asbestos-related respiratory conditions to include bullous emphysema and COPD.  The claim for service connection for a respiratory disability other than asbestos-related lung abnormalities, however, is separately addressed in the remand section of this decision below.  


ORDER

Entitlement to service connection for asbestos-related lung abnormalities of nodules and diaphragm changes is granted.  


REMAND

The Veteran appeals the denial of service connection for a respiratory disability other than asbestos-related lung abnormalities to include bullous emphysema and COPD.  When this issue was last before the Board in August 2016, it was determined that further development was needed to include obtaining a VA opinion on this matter.  

While an opinion was issued in February 2017, it appears that the VA examiner did not have complete access to the Veteran's file.  To that end, the VA examiner documented that he was unable to get information on recent studies from Vista Web and that he was "unable to get into many of this Veteran's records."  While the Board is unclear as to why the examiner had limited access to the Veteran's records, a remand is warranted so that he can be granted full access to the Veteran's file and render an addendum opinion following a complete review.  

The Veteran also appeals the denial of TDIU.  As shown above, the Veteran has been granted service connection for asbestos-related lung abnormalities.  The Board notes, however, that a disability evaluation for asbestos-related lung abnormalities has not been assigned by the AOJ and the issue of entitlement service connection for a respiratory disability other than asbestos-related lung abnormalities is still in development.  As the issue of entitlement to TDIU is intertwined with the evaluation assigned for asbestos-related lung abnormalities and the issue of entitlement to service connection for a respiratory disability other than asbestos-related lung abnormalities, the Board must also remand this issue so that the RO can assign an evaluation for the Veteran's asbestos-related lung abnormalities.  The claim for TDIU should be readjudicated only after the AOJ assigns a disability rating for the Veteran's asbestos related lung abnormalities and readjudicate the claim for service connection for a respiratory disability other than asbestos related lung abnormalities.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the February 2017 VA examiner regarding the Veteran's respiratory disabilities other than asbestos-related lung abnormalities of nodules and diaphragm changes.  Access to VBMS must be made available to the examiner for review.  After review of all records, the examiner should address whether a complete review of the record results in any change to his February 2017 opinion regarding the Veteran's respiratory disability.  Additionally, the examiner is also requested to address the issue of whether the Veteran has COPD that is as likely as not caused by and/or aggravated by his asbestos-related changes of nodules and diaphragm changes.  

If the February 2017 VA examiner is unavailable, obtain an opinion from a similarly situated examiner.  Access to VBMS must be made available to the examiner for review.  The VA examiner must provide an opinion consistent with the instructions given in the August 2016 Board remand as well as address the issue of whether the Veteran's COPD is as likely as not caused by and/or aggravated by his asbestos-related changes of nodules and diaphragm changes.  

A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  In doing so, the AOJ must implement the Board's award of service connection for asbestos-related lung abnormalities of nodules and diaphragm changes and assign a disability rating for the Veteran's service-connected disability.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


